Citation Nr: 1029056	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for mild degenerative 
changes of the lumbar spine, L5, currently rated as 20 percent 
disabling.

2. Entitlement to a higher initial rating for mild degenerative 
changes of the cervical spine, C7-T1, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in December 2006 and in December 2008 for further 
development.  

The Veteran presented testimony at a Board in September 2006.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

The Board notes that the RO issued a January 2009 rating decision 
in which it granted the Veteran a temporary total rating for the 
lumbar spine disability based on surgical or other treatment 
necessitating convalescence pursuant to 38 C.F.R. § 4.30.  The 
effective date of the rating was September 12, 2008.  The Veteran 
was to be rated at 20 percent effective January 1, 2009.  
However, the RO issued an October 2009 rating decision in which 
it extended the Veteran's temporary total rating until August 1, 
2009, at which time his lumbar spine rating returned to 20 
percent.  The following decision considers the proper rating to 
be assigned prior to September 12, 2008, and from August 1, 2009.

The Board also notes that the RO issued a January 2010 rating 
decision in which it granted service connection for radiculitis 
of the right lower extremity.  




FINDINGS OF FACT

1.  Prior to February 28, 2007, the Veteran's low back 
disability, described as degenerative changes of the lumbar 
spine, L5, is not manifested by a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion; it does not result in 
severe limitation of motion; forward flexion of the thoracolumbar 
spine is not limited to 30 degrees or less; there is favorable 
ankylosis of the entire thoracolumbar spine; nor is there 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  

2.  From February 28, 2007, the Veteran's degenerative changes of 
the lumbar spine, L5, have been productive of a disability 
picture more nearly approximating forward flexion limited to 30 
degrees or less when additional functional loss due to pain and 
weakness following repetitive use is considered. 

3.  From February 28, 2007, the Veteran's degenerative changes of 
the lumbar spine, L5, have been productive of impairment of 
sphincter control approximating constant slight, or occasional 
moderate leakage.  

4.  Prior to April 6, 2005, the Veteran's cervical spine 
disability, described as degenerative changes of the cervical 
spine, C7-T1, was not manifested by moderate limitation of 
motion; forward flexion of the cervical spine was not limited to 
30 degrees or less; there is no favorable ankylosis of the entire 
cervical spine.

5.  From April 6, 2005, to February 28, 2007, the Veteran's 
cervical spine disability, described as degenerative changes of 
the cervical spine, C7-T1, was manifested by limitation of 
flexion to less than 30 degrees but greater than 15 degrees.

6.  From February 28, 2007, the Veteran's cervical spine 
disability, described as degenerative changes of the cervical 
spine, C7-T1, has not been manifested by moderate limitation of 
motion; forward flexion of the cervical spine is not limited to 
30 degrees or less; there is no favorable ankylosis of the entire 
cervical spine.


CONCLUSIONS OF LAW

1.  Prior to February 28, 2007, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the Veteran's 
service-connected degenerative changes of the lumbar spine, L5 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5292 and 5295 (prior to 
September 26, 2003) and Codes 5235 to 5243, 5293 (2009).

2.  From February 28, 2007, the criteria for entitlement to a 
disability evaluation of 40 percent (but no higher) for the 
Veteran's service-connected degenerative changes of the lumbar 
spine, L5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 5292 and 5295 (prior 
to September 26, 2003) and Codes 5235 to 5243, 5293 (2009).

3.  From February 28, 2007, the criteria for a separate 10 
percent rating for impairment of sphincter control have been met.   
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7332 (2009).

4.  Prior to April 6, 2005, the criteria for entitlement to a 
rating in excess of 10 percent for degenerative changes of the 
cervical spine, C7-T1, were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5290 
(prior to September 26, 2003) and Codes 5235 to 5243 (2009).

5.  From April 6, 2005, to February 27, 2007, the criteria for 
entitlement to a rating of 20 percent (but no higher) for 
degenerative changes of the cervical spine, C7-T1, were met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5290 (prior to September 26, 2003) and Codes 5235 
to 5243 (2009).

6.  From February 28, 2007, the criteria for entitlement to a 
rating in excess of 10 percent for degenerative changes of the 
cervical spine, C7-T1, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5290 
(prior to September 26, 2003) and Codes 5235 to 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated June 2003.                                                                       

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  

Moreover, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  A 
review of the record shows that the RO, in connection with the 
Veteran's original service connection claim provided the Veteran 
with adequate VCAA notice in a June 2003 letter prior to the 
September 2004 adjudication of the claim which granted service 
connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-
117 (2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the Board. 

The June 2003 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board noted that the RO re-issued VCAA 
notice in October 2008.  The October 2008 correspondence fully 
complies with Dingess.  
 
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in July 2004, June 2005, February 2007, and October 2009; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes, that during the pendency of the Veteran's 
appeal, the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  The current 
General Rating Formula for Diseases and Injuries holds that for 
diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is warranted 
when there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent rating is warranted when there is forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest 
five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or cervical 
strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental 
instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003) 5243 Intervertebral disc syndrome

Prior to September 26, 2003, low back disabilities were rated 
under Diagnostic Code 5295 and 5292.  Diagnostic Code 5295 held 
that a rating a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  A 
20 percent rating was warranted for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent rating 
was warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms only. 

Pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 
40 percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of motion; 
and a rating of 10 percent was warranted for slight limitation of 
motion.  

Finally, prior to September 26, 2003, pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5290 (governing the cervical spine), a 
rating of 30 percent was warranted for severe limitation of 
motion of the cervical spine; a 20 percent rating was warranted 
for moderate limitation of motion of the cervical spine; and a 
rating of 10 percent was warranted for slight limitation of 
motion of the cervical spine.  

The rating criteria for the evaluation of intervertebral disc 
syndrome changed effective September 23, 2002.  However, since 
the Veteran's claim was received in June 2003, only the current 
provisions apply.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 60 percent disability rating is the highest available 
rating is warranted when there are incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
A 40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months.  A 20 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks during 
the past 12 months.  A 10 percent rating is warranted when there 
are incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities 
under 38 C.F.R. § 4.25, whichever method resulted in the higher 
evaluation.  This latter manner of rating disability suggests 
that a rating higher than 60 percent might be awarded.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal the 
regulations pertaining to the evaluation of spinal disabilities 
have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991), the United States Court of Veterans 
Appeals (now the United Stated Court of Appeals for Veterans 
Claims) (Court) held that when the governing law or regulations 
change during an appeal, the most favorable version will be 
applied.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in the 
law or regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 
7-2003, which addressed the standards governing retroactive 
application of statutes and regulations, found that the Karnas 
rule conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute or 
regulation most favorable to a claimant when a statutory or 
regulatory change is silent as to application."  However, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, the 
Board must first determine whether the revised version is more 
favorable to the Veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider the 
claim pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Analysis

Lumbar Spine

Treatment reports from Dr. Kong, dated October 2003, reflect that 
the Veteran could forward flex the lumbar spine to 80 degrees and 
extend it to 20 degrees with increasing discomfort.  Side bend 
rotations were normal.  

On VA examination in July 2004, range of motion of the Veteran's 
thoracolumbar spine was as follows:  forward flexion to 60 
degrees, extension to 21 degrees, left lateral flexion to 28 
degrees, right lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees.  He had increased low back pain 
with forward flexion, extension, and left lateral flexion, and 
there was questionable discomfortness on right and left lateral 
rotation.  With repetitive movement, there was additional pain, 
fatigability, and weakness; but no additional loss of motion.  
There was tenderness on the lower lumbar area and also some 
paralumbar muscle group, but there was no significant evidence of 
muscle spasm or guarding.  There was no significant abnormal gait 
due to muscle spasm; and there was no fixed deformity.  He had 
slight decreased sensation on the bilateral ulnar area to touch.  
Motor function was preserved; and reflexes were preserved, though 
not brisk.  He denied any rectal signs or symptoms.  

Private medical records dated in April 2005 show active thoracic 
range of motion to 60 degrees of flexion with his angle of 
minimum kyphosis 0 degrees.  Right and left thoracic rotation 
were 40 degrees each.  The Veteran had mid and lower lumbar 
paraspinal muscle tenderness.  There was mild hypertonicity 
present as well as guarding to deep palpation in the lower lumbar 
area and sacroiliac joints.  There was no rotational deformity on 
the right or left lower extremity.  Active range of motion was 50 
degrees of flexion, 10 degrees of extension, and 20 degrees of 
right and left lateral flexion.

The Veteran underwent another VA examination in June 2005.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran complained of constant, aching, neck pain of 6 out of 
10 intensity, without radicular pain into the arms or hands.  The 
pain worsened with neck rotation and when sitting for more than 
15 minutes.  Mid and low back pain consisted of aching pain that 
varied between 4-6 out of 10.  The pain was worse in cold 
weather, after sitting for 15 minutes, or standing for 8 hours.  
He had no radicular pain nor change of sensation involving the 
legs.  He reported full control of bowels and bladder.  He 
reported that with increased pain, he has some additional 
limitation of motion in the neck, and mid to low back.  However, 
he stated that he is able to continue all activities of work and 
daily living without impairment.  He reported doing full work 
without restriction as a Nevada state trooper.  He had no 
restrictions regarding activities of daily living.  He stated 
that he is able to walk in unlimited fashion using no cane, 
brace, or support; and that he can walk indefinitely.  He 
reported being steady on his feet and that he does not fall.  The 
thoracolumbar spine had a normal contour.  He had 100 percent 
normal easy range of motion of the thoracic and lumbar spines in 
that it forward flexed 90 degrees, right flexed 30 degrees, 
extended 30 degrees, and right and left rotated 40 degrees.  The 
Veteran complained of pain in the mid and low back which strained 
throughout the range of motion.  There was no muscle spasm or 
tenderness about the thoracic spine, lumbar spine, or buttocks.  
Sensation and straight leg rasing to 90 degrees was within normal 
limits.  The examiner was of the opinion that the Veteran would 
notice no increased limited motion nor any functional impairment 
regarding the cervical, thoracic, and lumbar spines even with 
vigorous activities.

On VA examination on February 28, 2007, the claims file was not 
available for review at the time of the examination; but the 
examiner reviewed the claims file in April 2007.  He submitted an 
addendum in which he stated that review of the claims file did 
not change the clinical impressions and conclusions reached in 
his February 2007 examination report.  The Veteran continued to 
complain of pain.  He reported that he is in constant pain; but 
that it waxes and wanes in intensity.  He denied significant 
flare-ups; but stated that when he has an escalation of symptoms, 
he needs to rest and avoid physical activity.  He complained of 
numbness in the buttocks and perineal area.  He complained of 
weakness and tingling of the extremities more on the left than 
the right side.  He also indicated that in the past six months, 
he has soiled his clothing.  He denied using a cane, other 
assistive walker, or back or neck braces.  He stated that he 
could walk 300 yards before having to rest for five to ten 
minutes.  He was steady, with no history of falling.  The Veteran 
reported that he was still a state trooper who was working full 
time; however, his job duties changed to light physical duty 
only.  He continued to complain of difficulty with prolonged 
sitting (more than 20 minutes).  The Veteran achieved forward 
flexion of the thoracolumbar spine from 0 to 70 degrees, with 
pain at 20 degrees.  He achieved extension from 0 to 20 degrees, 
with pain at 20 degrees.  He achieved right and left lateral 
rotation from 0 to 40 degrees, with pain at 20 degrees.  He 
achieved left and right lateral flexion from 0 to 30 degrees, 
with pain at 30 degrees.  Repetitive movement of the dorsal 
lumbar spine caused a decrease in range of motion of 10 degrees 
forward flexion.  It did not affect extension, rotation, or 
lateral flexion.  Repetitive movement also caused increased 
tenderness in the lower lumbar area; but it was not significant 
to change the spinal contour or an abnormal gait pattern.  The 
Veteran was able to walk without a significant limp.  He 
complained of lower back pain on heel gait and had minimal 
complaints of soreness in the back on toe gait.  Due to low back 
pain, he only completed one half of a squat.  There were no fixed 
deformities or ankylosis of the dorsal lumbar region.  

In September 2008, the Veteran underwent an anterior exposure of 
L5-S1.  He underwent an anterior complete diskectomy at L4-L5 in 
March 2009.  The Veteran has been granted a temporary total 
disability rating from September 12, 2008 to August 1, 2009 as a 
result of these surgical procedures.

The Veteran underwent a VA examination in October 26, 2009.  The 
claims file was reviewed in conjunction with the examination.  
The examiner noted that the Veteran underwent spinal surgeries in 
September 2008 and March 2009.  The Veteran reported that he has 
returned to his job as a Nevada State Trooper on August 1, 2009; 
but he missed two months of work due to escalation of symptoms 
and has been on sick leave multiple times.  At the examination, 
he complained of low back pain with radiating pain into the right 
leg, as well as recurrent numbness and tingling of the right leg.  
He characterized the pain as sharp pains with recurrent muscular 
spasms.  Intensity varied with activity.  He also complained of 
numbness and weakness in the right lower extremity, and recurrent 
partial decreased sensation to the rectal region causing several 
episodes of bowel incontinence soiling under his clothes.  He 
walked with a cane as necessary and used a back brace when 
needed.  He reported that he could walk 200 feet, but less than a 
quarter of a mile.  

The October 2009 examination showed range of motion of the 
thoracolumbar spine as follows:  forward flexion from 0-50 
degrees; extension from 0-15 degrees; right and left lateral 
flexion from 0-30 degrees; and right and left lateral rotation 
from 0-30 degrees.  Repetitive movement caused an additional loss 
of 10 degrees of active forward flexion.  The Veteran developed a 
back muscle spasm which lasted fewer than 60 seconds.  After the 
examination, the Veteran developed a change in his gait pattern 
and limped.  Spinal contour did not change.  Palpatory tenderness 
was present in the thoracolumbar area.  There were no postural 
abnormalities of the thoracolumbar spine; and there were no fixed 
deformities.  

A neurological examination revealed diminished sensory perception 
present along the right proximal lateral thigh and distal medial 
thigh, right lateral and anterior aspect of the foot and ankle, 
and right great toe.  Cutaneous sensation was intact at the other 
areas of the right and left lower extremities.  Motor strength 
testing of the major muscle groups innervating the hip flexors, 
knee quadriceps extensors, ankle dorsiflexors and extensors of 
the great toe were +2 motor muscle strength bilaterally.  Muscle 
tone was satisfactory bilaterally.  Deep tendon reflexes were +1 
in the right patella and +2 in the left patella.  Deep tendon 
reflexes at the Achilles level were +2 bilaterally.  Straight leg 
raise was positive on the right side.  The examiner noted that 
the Veteran had signs and symptoms of right radiculitis with 
diminished right reflex and decreased sensory perception in the 
right lower extremity.  X-rays revealed impression stable 
anterior fusion C5-C6 with no other abnormalities noted; a normal 
thoracic spine; and stable postoperative changes L4-5, L5-S1.  

The examiner diagnosed the Veteran with status postoperative 
cervical fusion, with residuals; and status postoperative 
laminectomy with cage fusion and hardware fixation of L4-S1, with 
right radiculitis.  The examiner once again noted that repetitive 
movement of the thoracolumbar spine caused an additional loss of 
10 degrees forward flexion (so that range of motion was reduced 
from 0-50 degrees to 0-40 degrees).  The function was 
additionally limited by pain and weakness following repetitive 
use.  Pain and weakness caused the major functional impact.  

As already noted, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, normal extension is zero to 30 
degrees, normal left and right lateral flexion are zero to 30 
degrees, and normal left and right lateral rotation are zero to 
30 degrees.  

It appears clear that during most of the period on appeal the low 
back disability was not productive of more than moderate 
limitation of motion to warrant a rating in excess of 20 percent 
under the old criteria, nor was there limitation of flexion to 30 
degrees or less to warrant a rating in excess of 20 percent under 
the current range of motion criteria. 

However, the Board notes that the report of VA examination on 
February 28, 2007, includes history furnished by the Veteran that 
he had soiled his clothes, and examination in 2009 again noted 
some impairment of sphincter control.  By regulation associated 
neurologic abnormalities such as bowel impairment are to be 
separately evaluated.  The Board finds that a separate 10 percent 
rating under Code 7332 for impairment of sphincter control is 
warranted effective February 28, 2007.  It does not appear that 
there was bowel impairment documented prior to that date.  
Moreover, the evidence is against a finding that a rating in 
excess of 10 percent is warranted.  It appears that the 
impairment of bowel function is only occasional and there is 
nothing to suggest more severe impairment such as the need for 
wearing of a pad, extensive leakage, or fairly frequent 
involuntary bowel movements.  

With regard to the rating for the low back disability itself, the 
examination of October 26, 2009, showed flexion to 50 degrees, 
but the examiner commented that there would be an additional loss 
of 10 degrees on repetitive movement.  This would bring flexion 
down to 40 degrees.  However, the examiner also commented that 
there would be further loss of motion due to pain and weakness.  
Although not entirely clear, one reading of this comment is that 
the 40 degrees would actually be further limited by pain and 
weakness.  The Board believes it reasonable to find that the 
limitation of flexion would then more nearly approximate 30 
degrees so as to warrant a 40 percent rating.  The Board further 
notes, however, that the report of the February 28, 2007, VA 
examination showed flexion to 70 degrees, with pain at 20 
degrees.  Again, it is not clear whether motion was actually 
limited by pain to 20 degrees, but resolving all doubt in the 
Veteran's favor, the Board finds that a 40 percent rating for 
under the General Fomula for Diseases and Injuries is warranted 
from February 28, 2007.  The preponderance of the evidence is, 
however, against entitlement to a rating in excess of 20 percent 
prior to that time.  The evidence simply does not persuasively 
show that a rating in excess of 20 percent was warranted at any 
time prior to February 28, 2007.  



Cervical Spine 

Turning to consideration of the cervical spine, the Board notes 
that on VA examination in July 2004, range of motion of the 
cervical spine was as follows:  forward flexion to 50 degrees, 
extension to 42 degrees, left and right lateral flexion to 30 
degrees, left lateral rotation to 70 degrees, and right lateral 
rotation to 60 degrees.  He had a sharp pain on the lower neck 
with hyperextension and on lateral rotation; and he had left 
paravertebral neck muscle pain.  With repetitive movement, there 
was additional pain, fatigability, and weakness; but no 
additional loss of motion.  There was some tenderness on the neck 
muscle group and perithoracic muscle group.  There were no 
significant postural abnormalities.  

The Veteran submitted two pages of a private examination 
reportedly performed on April 6, 2005.  Active cervical range of 
motion revealed flexion and extension to 20 degrees; right and 
left lateral flexion to 15 degrees; and right and left rotation 
to 40 degrees.  Each active range of motion elicited pain.  The 
Veteran also complained of pain as the examiner palpated the 
upper and mid thoracic paraspinal musculature.  However, there 
was no spasm or guarding present.  

The Veteran underwent another VA examination in June 2005.  His 
neck had a normal appearance.  He forward flexed the cervical 
spine 30 degrees; and he rotated right and left to 80 degrees 
when distracted.  There did not appear to be any pain during 
these movements.  However, when attention was directed towards 
his neck, he only forward flexed 20 degrees, extended 20 degrees, 
right rotated 45 degrees, left rotated 60 degrees, right lateral 
tilted 20 degrees, and left lateral tilted 20 degrees.  He 
complained of neck pain during the entire range of motion.  There 
was no muscle spasm or tenderness about the cervical spine.  

Treatment reports from Dr. Schifini reflect that the Veteran 
underwent left C5-6 transforaminal selective epidural steroid 
injections in June 2004; but they provided no long term relief.    

The Veteran underwent another VA examination on February 28, 
2007.  Inspection of the cervical spine revealed that it sits in 
the center symmetrical.  There were no excessive curves noted.  
Movement of the spine was smooth.  He achieved forward flexion 
from 0 to 35 degrees, with pain at 35 degrees.  He achieved 
extension from 0 to 40 degrees, with pain at 40 degrees.  He 
achieved right and left lateral rotation from 0 to 45 degrees, 
with pain at 45 degrees.  He achieved left and right lateral 
flexion from 0 to 30 degrees, with pain at 30 degrees.  After 
repetitive movement there was no additional functional loss or 
range of motion.  The neck curves did not change.  There was 
palpatory tenderness in the paracervical area muscle spasm; and 
guarding did not significantly alter after repetitive movement.  
There were no postural abnormalities, fixed deformities, or 
torticollis.  

Another VA examination was conducted in October 2009.  Upon 
examination, the Veteran could stand erect and had a symmetrical 
posture.  Movement of the cervical spine was smooth to coarse 
after repetitive usage.  Range of motion of the cervical spine 
was as follows:  forward flexion from 0-40 degrees; extension 
from 0-45 degrees; right and left lateral flexion from 0-45 
degrees; and right and left lateral rotation from 0-60 degrees.  
Palpatory tenderness, muscle spasm, and guarding were not 
significant in the cervical region.  He did not have postural 
abnormality, fixed deformity, or torticollis of the cervical 
spine.  After repetitive movement, there was no change in 
contour.  

With regard to the cervical spine disability, it appears that a 
rating in excess of 10 percent was not warranted prior to April 
6, 2005.  There was no more than slight limitation of motion 
prior to that date as evidenced by the July 2004 VA examination.  
However, private medical records dated April 6, 2005 do show 
limitation of flexion of the cervical spine to 20 degrees; under 
the General Formula, such a finding warrants a 20 percent rating 
(but no higher).  The June 2005 VA examination appears to confirm 
that pain may have been limiting forward flexion to 20 degrees.  
However, the VA examination of February 28, 2007 showed flexion 
to 35 degrees, with pain at that point, and the examiner 
specifically reported no additional functional loss.  

Applying the concept of staged ratings, the Board therefore finds 
that a rating in excess of 10 percent was not warranted prior to 
April 6, 2005.  However, a 20 percent rating is warranted from 
April 6, 2005, to February 28, 2007.  A 10 percent rating is 
warranted from February 28, 2007.  Fenderson.  The Board has 
considered all rating criteria for cervical spine disability 
applicable during the period of this appeal, but the 
preponderance of the evidence is against ratings in excess of 
those granted in this decision. 

Extraschedular Consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
limitation of motion symptoms squarely match the type and degree 
of the examples set forth under the criteria the spine 
disabilities.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  




ORDER

The appeal is denied in part and granted in part (subject to laws 
and regulations applicable to payment of VA monetary benefits) as 
follows:

Lumbar Spine Disability: 

Entitlement to a rating in excess of 20 percent for degenerative 
changes of the lumbar spine, L5, prior to February 28, 2007, is 
not warranted.  Entitlement to a 40 percent rating (but no 
higher) for degenerative changes of the lumbar spine, L5, is 
warranted from February 28, 2007.  Entitlement to a separate 10 
percent rating for impairment of sphincter control is warranted 
from February 28, 2007.  

Cervical Spine Disability:

Entitlement to a rating in excess of 10 percent for degenerative 
changes of the cervical spine, C7-T1, prior to April 6, 2005, is 
not warranted.  Entitlement to a 20 percent rating for 
degenerative changes of the cervical spine, C7-T1, from April 6, 
2005, to February 28, 2007, is warranted.  Entitlement to a 
rating in excess of 10 percent for degenerative changes of the 
cervical spine, C7-T1, from February 28, 2007, is not warranted.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


